I dissent: This case is clearly distinguishable from Helling v.Schindler, 145 Cal. 303, and kindred cases cited in the opinion. Those were cases where the implement became defective during the use thereof by certain employees, and the defect was incident to and caused by the use thereof by them, and was of such a nature *Page 776 
that the employees actually using the implement were bound to contemplate and take notice thereof. Such cases are not applicable where, as here, the tools and implements used by the men were delivered by the employer to his employees on the morning of the accident, and at the time of such delivery by the employer one of them was defective and unfit for use. The trial court found this to be the condition of affairs here, and that the accident was due to such defective condition. It further appears from the findings that the defect was of such a nature that it would be observed only on a careful examination. We have thus simply a case where the employer furnished to his employees an appliance defective and unfit for use, and the defect was not obvious. The fact that other appliances of a similar character in good condition were furnished at the same time cannot affect the question here presented. The employees had the right to assume that all the tools and implements delivered to them by their employer for immediate use by them were, at the time of such delivery, in a reasonably safe condition for such use, unless the defect was obvious. To hold otherwise appears to me to seriously encroach upon the rule as to the duty of the employer to furnish implements reasonably sufficient for the purposes intended.